        Case 1:19-cr-00373-PGG Document 313 Filed 04/01/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
            -against-
                                                            ORDER
MICHAEL AVENATTI,
                          Defendant.                  (S1) 19 Cr. 373 (PGG)

PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Michael Avenatti, currently scheduled for May 7,

2021, will now take place on June 30, 2021 at 12:00 p.m. Any submissions on behalf of

Defendant are due on June 9, 2021, and any submission by the Government is due on June 16,

2021.

Dated: New York, New York
       April 1, 2021

                                          SO ORDERED.


                                          ________________________________
                                          Paul G. Gardephe
                                          United States District Judge
